Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 07/15/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 2, 3, 5-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 8,784,435 (Cooper et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 recites a manipulator arm, a cannula mount, and an entry guide, wherein the entry guide is rotatable relative to and about a longitudinal axis of the cannula, the manipulator interface is rotatable relative to the cannula mount which is generally recited in claim 16.
More specifically, claim 16 (as it includes the limitations of claim 13), recites a manipulator which is rotatable relative to the cannula mount. It follows the interface of the manipulator is necessarily rotatable relative to cannula mount as recited in claim 2 of the current application.
It is clear that all the elements of claims 2, 3, 5-11 are to be found in claim 16.  The difference between claims 2, 3, 5-11 of the application and claim 16 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 16 of the patent is in effect a “species” of the “generic” invention of claims 2, 3, 5-11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Allowable Subject Matter
Claims 12-21 are allowed.
Claims 4, 5, 7, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 4 recites wherein the manipulator interface is rotatable relative to the cannula mount. Claim 7 wherein the plurality of manipulator interfaces are rotatable as a group relative to the cannula mount.  Claim 12 recites a cannula mount coupled to the manipulator arm, the cannula mount comprising: an extension arm having a first end portion coupled to the manipulator arm, and a second, free end portion opposite the first .
The Office agrees the art of record fails to teach or suggest these features.

Response to Arguments
Applicant’s arguments, see page 7, filed 07/15/2021, with respect to the rejection of claim 9 under 35 USC 112, second paragraph have been fully considered and are persuasive.  The rejection of claim 9 under 35 USC 112, second paragraph has been withdrawn. 
Applicant’s arguments, see page 9, filed 07/15/2021, with respect to the rejection of claims 2, 3, 6, 9-11 under 35 USC 103, have been fully considered and are persuasive.  The rejection of , 3, 6, 9-11 under 35 USC 103 have been withdrawn. 
The applicant’s arguments with respect to the double patenting rejection of claims 2, 3, 5-11 have been considered, but are not persuasive. The applicant agues the Office did not make clear the differences between the invention defined by the conflicted claims and the reasons why a person of ordinary skill in the art would conclude the invention is anticipated or an obvious variant thereof.
In response, the Office respectfully disagrees. The office stated on the record that claim 16 (which includes all of the limitations of claim 13) of U.S. Patent No. 8,784,435 (Cooper et al.) recites all of the limitations of claim 2 of the current application.  The Office made the specific finding that claim 16 of of Cooper recites a manipulator arm, a cannula mount, and an entry guide, wherein the entry guide is rotatable relative to and about a longitudinal axis of the cannula, as they are recited in claim 2 of the current application. See annotated claim 13 and claim 16 of Cooper provided below:
13. A surgical system comprising: a cannula having a longitudinal axis defined between proximal and distal ends of the cannula; an entry guide having a roll axis (roll axis necessarily requires rotation) defined between proximal and distal ends of the entry guide and having a longitudinal channel parallel to and offset from the roll axis of the entry guide, the entry guide being positioned in the cannula so that the roll axis of the entry guide is aligned with the longitudinal axis of the cannula; a manipulator having a roll axis aligned with the roll axis of the entry guide; and a surgical instrument having a proximal end coupled to the manipulator and having a shaft positioned in the channel of the entry guide, wherein 
16. The surgical system of claim 13 further comprising: an arm including a plurality of links (manipulator arm) , the manipulator and the cannula each being coupler (cannula being coupled necessarily requires a cannula mount) single one of the plurality of links.
The applicant has not disputed this position.
 When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771